                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9     SHAWN DAMON BARTH,                            Case No. 17-cv-00155-WHO (PR)

                                  10
                                                       Plaintiff,
                                                                                       ORDER OF DISMISSAL
                                  11
                                                  v.

                                  12     K. SWIWET BINNING, et al.,
Northern District of California




                                                                                       Dkt. No. 56
 United States District Court




                                  13
                                                       Defendants.

                                  14

                                  15          This federal civil rights action is DISMISSED without prejudice, pursuant to
                                  16   plaintiff Barth’s request for voluntary dismissal (Dkt. No. 57). See Fed. R. Civ. P.
                                  17   41(a)(2). Defendants’ motion for summary judgment is DENIED without prejudice. (Dkt.
                                  18   No. 56.)
                                  19          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  20   defendants, and close the file.
                                  21          IT IS SO ORDERED.
                                  22   Dated: December 19, 2018
                                                                                        _________________________
                                  23
                                                                                        WILLIAM H. ORRICK
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
